Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 1, 1978, convicting him of criminal possession of stolen property in the first degree and unauthorized use of a vehicle, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of stolen property in the first degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed (see People v Johnson, 71 AD2d 692). Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.